Order denying motion to vacate and set aside sale, and all proceedings subsequent *753thereto, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We are of opinion that the conduct of plaintiff’s attorney in misrepresenting the amount of costs and disbursements due him, thus increasing the amount necessary for defendant to pay to redeem the premises, was oppressive and inequitable, and resulted in the sale of defendant’s premises for only a fraction of their real value. Appeal from order directing the sheriff to put the purchaser in actual possession of the premises dismissed, without costs. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur.